El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Bienes pertenecientes a Miguel Martorell, uno de los miembros y gestor de la mercantil Torres Martorell y Co., fueron embargados en un pleito iniciado contra Martorell por una deuda contraída por la firma, que, según se ba ale-gado, babía cesado en sus negocios sin formalizar la liqui-dación y sin anunciar la existencia de designado represen-tante alguno.
Se declaró con lugar una excepción previa con permiso para enmendar y se enmendó la demanda, alegándose la ce-santía del negocio, la clausura del establecimiento y de sus oficinas, sin notificación a los acreedores ni pagar sus deu-das, la sustracción y ocultación de todos sus bienes y sin constituirse en liquidación ni dejar a persona alguna encár-*600gada de entenderse con dichos acreedores y contestar las re-clamaciones de éstos, o arreglar, en forma alguna, los com-promisos de la firma.
Enmendada por segunda vez la demanda se hizo a la mercantil parte demandada.
La mercantil fué declarada en rebeldía y Martorell es quien apela contra una orden desestimando una moción para levantar y anular {quash) el embargo.
El apelante insiste en que habiéndose sostenido una ex-cepción previa a la demanda original por la que se expidió el embargo, las subsiguientes demandas enmendadas no pue-den servir de apoyo al mandamiento de embargo. A falta de citas de autoridades la cuestión así planteada no demanda detenida consideración.
La segunda proposición es la de que no pueden embar-garse los bienes de un socio sin haber hecho previa excusión del activo de la firma.
La mayor parte del alegato del apelante ha sido dedi-cada. al esfuerzo que se ha hecho para demostrar que el ar-tículo 237 del Código de Comercio es de aplicación tanto a procedimientos de embargo como a los de ejecución; y para los fines de esta opinión, puede admitirse ese punto, si se en-tendiese la proposición que significa, en un caso como el pre-sente, upa razonable aplicación del principio envuelto. Pero, en vista de especiales disposiciones del Código de Enjuicia-miento Civil así como de su espíritu, la cuestión de lo que habrá de satisfacer los requisitos estatutorios referentes a la excusión de bienes de la firma en uno u otro caso es una cuestión distinta.
En el caso de Rodríguez v. Ramírez, 19 D. P. R. 462, so-bre el que se hace mucho hincapié, la sociedad que contrajo la deuda no fue nunca parte en el pleito. En el caso resuelto por la Corte Suprema de España en 13 de junio de 1883, tomo 52 Jur. Civ., pág. 257, en el que también se funda la apelante, se trataba de un pleito contra una sociedad, cuya *601existencia misma Rabia sido negada por su snpnesto socio, y al parecer nnnca la probó la parte demandante. El indi-viduo cuyos bienes fueron secuestrados mediante procedi-mientos ejecutivos contra la supuesta sociedad, y quien in-tervino como dueño, negó toda conexión con la firma; y en' la apelación indicó, bajo el único motivo considerado por el tribunal de apelación, que aun por el contrario nunca se le hizo parte en el procedimiento, y que la compañía tenía bie-nes con que responder. Que el Tribunal Supremo de España fué grandemente influido por estas circunstancias es cierta-mente evidente por los términos que emplea al revocar la sentencia recurrida; a saber:
“Considerando que resultan del debate y de los autos como he-chos indubitados que son de la propiedad particular del recurrente D. Pablo Alvarez los 200 bocoyes de azúcar embargados al mismo a instancia de la razón social J. Luis Gutierrez y Compañía en la eje-cución despachada contra la de Goitía y Compañía por obligaciones que ésta contrajo; que dichos bienes no se incluyeron en la forma-ción de esta sociedad, cuya existencia legal no consta por escritura pública ni de otro modo, y que no se ha hecho excusión en forma en el haber de la misma; y, por consiguiente, faltando como faltan los requisitos que la disposición legal antes citada exige para que puedan ser ejecutados los bienes particulares de los socios por obligaciones de la sociedad, es improcedente el embargo de que se trata aunque se reconozca como cierta la existencia material de la sociedad eje-cutada, y que Alvarez era socio colectivo de la misma, según lo es-tima probado la sala sentenciadora apreciando en conjunto los dife-rentes medios de prueba aducidos al pleito por una y otra parte.” 52 Jur. Civ. págs. 262-263.
El otro caso citado por el apelante está publicado en 28 Jur. Civil 688. En ese caso, por virtud de un mandamiento de ejecución contra la sociedad demandada, se trabó embargo •en una maquinaria de la compañía demandada y en bienes personales de uno de los miembros de la firma social, quien, desde luego, intervino como dueño de tales bienes personales, alegando que los bienes de la firma así secuestrados eran .suficiente garantía de la reclamación, y que los bienes de *602•ruó de los miembros no estaban, sujetos a responsabilidad por las obligaciones de la sociedad mientras fuese ésta sol-vente. El demandante en la acción original, por vía de de-fensa a la demanda de intervención, contestó que no pudo bailarse comprador para la maquinaria aún en su tasado valor, y que la compañía demandada carecía de otros bienes. El interventor recurrente en casación contra la sentencia que en su contra se dictó se fundó en los artículos 267 y 352 del anterior Código de Comercio, correspondiente a los artículos 127 y 237 del Código actual, insistiendo en que no se babía becbo la excusión del baber de la sociedad en la forma prescrita por la ley y consagrada por la doctrina y la jurisprudencia.
El Tribunal Supremo de España al confirmar la sen-tencia recurrida declaró:
"* * que, conforme a lo dispuesto en el art. 267 del Código de Comercio, en la sociedad mercantil colectiva todos los socios, sean o no administradores del caudal social, están obligados solidariamente a las resultas de las operaciones que se hagan a nombre y por cuenta de la sociedad, aun cuando para que los bienes particulares de los socios puedan ser ejecutados debe antes haberse hecho excusión en el haber de la misma, según el artículo 352 del referido código.
"* * qUe constando como consta que D. José María Llano fué uno de los socios colectivos de la sociedad Peñuela, Llano y Com-pañía; que los bienes de ésta embargados para el pago del crédito de D. Luis Ortiz y demás responsabilidades a él consiguientes no son bastantes para satisfacerlas, y que no existen otros suficientes y dis-ponibles en la referida sociedad, según así lo ha estimado la sala sentenciadora, en uso de sus atribuciones, es evidente que la senten-cia dictada en 31 de mayo de 1872 por la sala segunda de lo civil de esta villa no ha infringido por consiguiente las disposiciones antes, citadas.” 28 Jur. Civ. 690.
Aparentemente la sentencia así confirmada está fundada en las alegaciones que sin más parece reunir los requisitos,, sean cuales fueren, “prescritos por la ley y consagrados por la doctrina y la jurisprudencia.”
*603La excusión, en tanto cuanto a fiadores se refiere, con-siste de (la bastardilla es nuestra): “Un procedimiento por parte de un fiador por la cual una finca del deudor principal responde de la obligación antes de que pueda recu-rrirse contra los fiadores; esto es lo que se conoce por be-neficio de excusión.” Bouvier, Volumen 1, de su diccionario, página 581.
El artículo 237 es una limitación de la regia general enun-ciada en el artículo 127 que hace responsables solidaria y maneomunadamente a todos los socios con todos sus bienes por las deudas contraídas por la firma.
“Agere etiam es vicletur, que exceptione utitur, nam reus in ex-ceptione actor est. (Dig., Libro XLIV, tít. 1, ley 1ª.) Seaevola, Código Civil, 2°. apéndice, p. 290.
“El beneficio de excusión establecido en favor de los terceros poseedores exige como condición indispensable que el título en virtud del cual poseen sea legítimo y bastante, y que el deudor o primer obligado tenga bienes.” 7 Jur. Civ. 212.
“Teniendo por objeto el beneficio de excusión, el hacer constar si tiene o no bienes suficientes el obligado principalmente para responder de la obligación que contrajo, es innecesario aquel trámite cuando constaba en autos que la sociedad obligada era insolvente.” 53 Jur. Civ. 312.
El artículo lili del código anterior disponía que, des-pués de haberse perseguido los bienes del deudor para rea-lizar el importe de la deuda, los acreedores podían ejercitar todos los derechos y causas de acción del deudor con el mis-mo fin. En un caso resuelto por sentencia de 23 de junio de 1903, tomo 95 Jur. Civ. 989, el Tribunal Supremo de Es-paña dijo .que esa condición suspensiva no exigía procedi-miento preliminar alguno para demostrar que el deudor ca-recía de bienes, puesto que podía aducirse prueba en este sentido en el acto del juicio de la acción entablada contra un tercero por el acreedor en el ejercicio de ese derecho.
De igual modo, en el caso que dió origen a la sentencia *604de 12 de junio de 1892, tomo VI Jur. Civ. pág. 799, el pro-pio tribunal declaró:
“Que el embargo, sin prejuzgar derechos discutibles oportuna-mente, es el medio legal que garantiza el cumplimiento de una obli-gación, según la naturaleza y efectos de ésta.”
“No es por lo general razón suficiente para la disolución de un auto de embargo el que los bienes sobre que se baya trabado no es-tén legalmente sujetos a embargo por virtud del auto.” 6 Corpus Juris. 541, (Sec. 1001, C).
Si el artículo 237 del Código de Comercio pudiera invo-carse en un pleito establecido no solamente contra la socie-dad sino también directamente contra el socio que alega el beneficio de excusión y en el cual se alega en la demanda jurada, no por información y creencia sino como un hecho de conocimiento personal del demandante, la discontinuación de los negocios, el cierre de puertas, la sustracción y ocul-tación de bienes y los infructuosos requerimientos hechos tanto a la firma como al dicho socio, entonces creemos que con tal alegación acompañada de una fianza buena y sufi-ciente se cumple sustancialmente prima facie con el requisito de la excusión en el haber de la sociedad.
Véase también el caso del Royal Bank of Canada v. A. McCormick & Co. y Muñoz, resuelto en mayo 29 de 1919, (pág. 414).
Ciertamente este aspecto de la cuestión no hace más gra-vosa la situación del socio, que responde solidaria y manco-munadamente de las deudas de la sociedad, de lo que la ley exige del fiador, que, si bien su obligación no es de tal al-cance, si deseara “aprovecharse del beneficio de que sean embargados los bienes del deudor principal,” será su deber señalar bienes sujetos a embargo para su venta que perte-nezcan al dicho deudor principal.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida..

*605Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.